Exhibit 10.43
 
NOTE PURCHASE AGREEMENT


      THIS NOTE PURCHASE AGREEMENT (this "AGREEMENT") is made as of October 9,
2013 by and between Frozen Food Gift Group, Inc., a Delaware corporation with
principal offices at 7825 Fay Avenue, Suite 200 La Jolla, CA 92037 (the
"Company") and Tangiers Investors, LP, a Delaware limited partnership with
principal offices at 501 W Broadway, Suite 800 San Diego CA 92101 ("Purchaser").
As used herein, the term “Parties” shall be used to refer to the Company and
Purchaser jointly.


WHEREAS:


 
A.
The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.



 
B.
Purchaser warrants and represents that it is sophisticated and experienced in
acquiring the debt instruments issued by small early-stage companies that have
not achieved profitability, positive cash flow or both.



 
C.
Purchaser warrants and represents that it is an “accredited investor,” as that
term is defined in Rule 501 of the Securities Act of 1933, as amended (the “1933
Act”).



 
D.
Purchaser warrants and represents that prior to entering into this Agreement: it
has received and completed its review of the Company’s corporate and financial
statements as included in the filings and disclosures as listed for the Company
with the Securities and Exchange Commission which has allowed Purchaser to make
an informed investment decision with respect to purchase of that certain
Convertible Promissory Note in the stated original principal amount of Twenty
Three Thousand Five Hundred Dollars ($23,500.00) (the “Note”) attached as
Exhibit A to this Agreement with a copy of that certain Action of the Board of
Directors, dated October 9, 2013.



 
E.
The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.



 
F.
The Purchaser acknowledges and agrees that: (i) the Note is a “restricted
security,” as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.





NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


Section 1. SALE AND ISSUANCE OF THE NOTE.  In consideration of the Company’s
receipt of the sum of Twenty Three Thousand Five Hundred Dollars ($23,500.00) at
Closing (as defined in Section 2.1), the Company shall sell to the Purchaser,
and the Purchaser shall purchase from the Company (the “Issuance”) the Note upon
the terms set forth in this Agreement substantially in the form of Exhibit A,
attached hereto.  In addition, a copy of that certain Action of the Board of
Directors, dated October 9, 2013 (the “Action of the Board of Directors”) is
attached to Exhibit A, attached hereto.


 Section 2. THE CLOSING.


            2.1. PLACE OF CLOSING AND PROCEDURE AT CLOSING. The closing of the
issuance of the Note to the Purchaser (the "Closing") shall take place,
simultaneously with and upon the satisfaction of the following conditions:


(1) the Company’s execution and delivery to the Purchaser, the following:  (A)
an executed copy of this Agreement; (B) the Note; (C) a signed copy of the
Irrevocable Instructions to the Transfer Agent; (D) the signed Certificate of
Corporate Secretary; (E) the signed board resolution.


(2) the Purchaser’s execution and delivery to the Company, an executed copy of
this Agreement and within 24 hours thereafter, the wire transfer of the Purchase
Price to the Company in accordance with the wire transfer and other instructions
for the wire transfer of the Purchase Price by the Purchaser no later than one
(1) business days prior to the Closing with the Purchase Price to be remitted
and delivered as follows: the sum of Twenty One Thousand Dollars ($21,000.00)
shall be remitted and delivered to the Company and Two Thousand Five Hundred
Dollars ($2,500.00) shall be retained by the Purchaser for the legal and
administrative bills related to this transaction.


 
1

--------------------------------------------------------------------------------

 
 Section 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


      The Company hereby represents and warrants to the Purchaser as follows:


            3.1. ORGANIZATION.  The Company is duly organized, validly existing
and in good standing under the laws of the State of Nevada and is qualified to
conduct its business as a foreign corporation in each jurisdiction where the
failure to be so qualified would have a material adverse effect on the Company.


            3.2. AUTHORIZATION OF AGREEMENT, ETC.  The execution, delivery and
performance by the Company of this Agreement, the Note, and each other document
or instrument contemplated hereby or thereby (collectively, the "Financing
Documents") have been duly authorized by all requisite corporate action by the
Company; and this Agreement and Note have been duly executed and delivered by
the Company. Each of the Financing Documents, when executed and delivered by the
Company, constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting creditors' rights and remedies
generally, and subject as to enforceability to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).


Section 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


      The Purchaser hereby represents and warrants to the Company as follows:


            4.1. AUTHORIZATION OF THE DOCUMENTS.  Purchaser has all requisite
power and authority (corporate or otherwise) to execute, deliver and perform the
Financing Documents to which it is a party and the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of the
Financing Documents to which it is a party have been duly authorized by all
requisite action by such Purchaser and each such Financing Document, when
executed and delivered by the Purchaser, constitutes a valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


      4.2. INVESTMENT
REPRESENTATIONS.                                                                           
 
The Purchaser warrants and represents that:


 
(a)
the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the Securities Act of 1933, as amended (the “1933
Act”);



 
(b)
the Purchaser is sophisticated and experienced in acquiring the securities of
small public companies;



 
(c)
the Purchaser has reviewed the Company’s most recent financial reports made
available on Otcmarkets.com;



 
(d)
the Purchaser has had sufficient opportunity to review and evaluate the risks
and uncertainties associated with the purchase of the Company’s securities;



 
(e)
the Purchaser is acquiring the Note from the Company for investment purposes
only and not with a view to a distribution.



      4.3 RESTRICTED SECURITY. Purchaser understands and acknowledges that the
Note has not been, and when issued will not be, registered with the Securities
and Exchange Commission. Purchaser warrants and represents that it has fully
reviewed the restricted securities legend and the terms thereof with its
financial, legal, investment, and business advisors and that it has not relied
upon the Company or any other person for any advice in connection with the
purchase of the Note, this Agreement, or both of them.


 
2

--------------------------------------------------------------------------------

 
      4.4 LEGAL COUNSEL. Purchaser has consulted with its own independent legal,
tax, investment, and other advisors of its own choosing prior to entering into
this Agreement.


      4.5 ABSENCE OF REGISTRATION RIGHTS.  Purchaser understands and agrees that
it is not acquiring and has not been granted any registration rights with
respect to the Note.  The Note is a restricted security and the Purchaser
understands that there is no trading market for the Note and no such market will
likely ever develop.


Section 5. BROKERS AND FINDERS.


The Company shall not be obligated to pay any commission, brokerage fee or
finder's fee based on any alleged agreement or understanding between the
Purchaser and a third person in respect of the transactions contemplated hereby.
The Purchaser hereby agrees to indemnify the Company against any claim by any
third person for any commission, brokerage or finder's fee or other payment with
respect to this Agreement or the transactions contemplated hereby based on any
alleged agreement or understanding between the Purchaser and such third person,
whether express or implied from the actions of the Purchaser.


Section 6. SUCCESSORS AND ASSIGNS.


This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.


Section 7. ENTIRE AGREEMENT.


This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.


Section 8. NOTICES.


All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by an
internationally-recognized overnight courier or by registered or certified mail,
return receipt requested and postage prepaid to the address of each party listed
on the first page of this Agreement or to such other address as the party to
whom notice is to be given may have furnished to the other parties to this
Agreement in writing in accordance with the provisions of this Section. Any such
notice or communication shall be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of an
internationally-recognized overnight courier, on the next business day after the
date when sent and (iii) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.


Section 9. AMENDMENTS.


This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.


Section 10. ATTORNEYS’ FEES.


In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
parties to the dispute.


 
3

--------------------------------------------------------------------------------

 
Section 11. GOVERNING LAW AND ARBITRATION.


(A)           All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether in the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California. In furtherance of
the foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.


Section 12. CAPTIONS AND EXHIBIT A.


The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.


Section  13. SEVERANCE.


If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.


Section 14. COUNTERPARTS.


This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.

 
[The remainder of this page has been left intentionally blank.]


 
4

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, each of the undersigned has duly executed this
Note Purchase Agreement as of the date first written above.



 
FOR THE COMPANY:
          Frozen Food Gift Group, Inc.          
 
By:
/s/ Jonathan Irwin      
Name: Jonathan Irwin
     
Its: CEO
           
FOR THE PURCHASER:
           
Tangiers Investors, LP
              /s/ Michael Sobeck       Name: Michael Sobeck      
Title:  Managing Member of the General Partner, Tangiers Capital, LLC
 



 [SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]


[The remainder of this page has been left intentionally blank.]


 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


(Copy of the Promissory Note, Board Resolution, Irrevocable Instructions to
Stock Transfer Agent, Certificate of Corporate Secretary and Board Resolution
for Note Issuance are each attached hereto.)




1.           Copy of Convertible Promissory Note


2.           Copy of the Board Resolution of the Borrower


3.           Copy of Irrevocable Instructions to Stock Transfer Agent


4.           Copy of the Certificate of Corporate Secretary


5.           Copy of the Board Resolution for Note Issuance






[The remainder of this page has been left intentionally blank.]








6

--------------------------------------------------------------------------------